DETAILED ACTION
	The claims filed 7/2/2022 are being examined, where the claims filed are the same as the claims filed 11/10/2020, and addressed in the office action mailed on 7/21/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the generator and APU unit with a proprietary pump and lubrication system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings (solid black shading shown in 1, 3, 6, and 10, and grayscale shown in figure 9) specifically the solid black shading shown in figure are objected under CFR 1.84(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  Appropriate action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
	Additionally, statements about limitations present or absent from prior art do not further limit the claimed invention.
The term "greatly simplified", “much more usable power”, “much less fuel”, and “practically irregardless” in claim 2; and “more predictable”, “more controllable”, “more reliable”, “more stable” in claim 3 are relative terms which render the claims indefinite.  The terms "greatly", “much more”, “much less”, “practically”, “more predictable”, “more controllable”, “more reliable”, and “more stable” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  All of the terms in the rejection above are defined relative to an undisclosed prior art engine, and the claims should be defined by the structure and function that define the disclosed invention, not the performance relative to another engine.
Claims 1-3 appear to claim three different types of engine, each with different structure exclusive to each engine type.  A turbofan engine comprises a fan as the load, which is not present in a power generation system or a marine engine; a power generation system, which solely comprises an electrical generator as the load, and a marine engine; which comprises a prop shaft for driving the propeller as the load.  Each claim should only be drawn to one invention, and in the event that the claim set includes multiple inventions, applicant would have to elect which invention is to be examined.  The claims are vague and indefinite because they comprise limitations from multiple inventions, and it is not clear which invention each claim is drawn to.
Claim 1 recites both “a new type of zero emissions turbine” and “producing an exhaust of steam, water vapor, ice crystals, and pure oxygen”.  It is unclear how the turbine produces no emissions when it emits water and oxygen, rendering the claim vague and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lifka 5,014,508.
	In regards to Independent Claim 1, Lifka teaches the design of a new type of zero emissions turbine (particularly in figure 1), suitable for use as an aerospace turbine (Abstract, flying craft, wherein the engine is also capable of being used for power generation if connected to an electric generator, or marine use if placed in a boat), as an aeroderivative power generation gas turbine, and as a marine turbine, that runs on liquid hydrogen (LH2 in figure 1) and liquid oxygen (LOX in figure 1) fuel and uses a liquid oxygen cooling system (LOX passing through 43 acts to cool airflow 49 in figure 1), producing an exhaust of steam, water vapor, ice crystals (water is a product of combustion of hydrogen in the presence of oxygen, such as LH2 and LOX in figure 1, wherein the water will be either a liquid, solid, or gas), and pure oxygen (incomplete combustion of LH2 and LOX, or excess air 49, will result in exhaust exiting 44 comprising pure oxygen, where the claims do not limit the exhaust as solely comprising a state of water and pure oxygen).
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeWitt 2010/0314878.
	In regards to Independent Claim 2, DeWitt teaches a unique gas turbine design (figure 1) in that it does not require any air intake or compressor (no compressor or air intake present in figure 1), unlike every other working gas turbine design in the world today. Instead, it creates the pressure used to turn the turbine solely by burning and gasifying its fuel (Hydrogen from Hydrogen Storage in figure 1) in the combustor (Combustor E in figure 1). Unlike modern steam turbines, it does not require a massive independent boiler to create steam pressure (no boiler shown in figure 1). As such, it can use greatly simplified shaft and auxiliary drive designs, (single shaft shown between turbine F and generator G in figure 1) and can create much more usable power with much less fuel, at any altitude, at any depth in the ocean, in any kind of weather condition, at any foreseeable temperature, and practically irregardless of bird strikes and interference from other airborne objects (limitations drawn to relative improvements over existing engines, without including structural or functional limitations that further define the claimed invention).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul 2012/0110976 in view of Kwak 2018/0230948 and Dittmar 2019/0308741.
	In regards to Independent Claim 3, Paul teaches an aerospace turbofan design (figure 6, with fan 84, which receives liquid oxygen 88 and liquid hydrogen 53), which in the power generation and marine genset versions, may run on 120/240 volt AC current (claims drawn to a turbofan, where other versions would not be encompassed by the claimed turbofan as they would be modified to remove the turbofan). This makes operation and cooling more predictable, more controllable, more reliable, and more stable for long-term continuous, uninterrupted, and often variable rate usage that can last for hours, days, weeks, and months at a time and which, in that way, will tend to be markedly dissimilar from the 30-second one-time full-power blast that is standard operating procedure in most rocket designs of this type today (length of operation of the engine is dependent upon the rates of injection of oxidant and fuel, as well as the quantity of oxidant and fuel available to the engine).  However, Paul does not teach using liquid hydrogen and oxygen fuel pumps driven by electric motors, or a 28V APU with a pump and lubrication system.  Kwak teaches a combustion system (figure 1A) with oxygen and fuel pumps (140 and 145 respectively) driven by electric motors (150).  Dittmar teaches using an APU (200) with a 28V bus (211) and a pump (294) and lubrication system (324).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use fuel and oxidant pumps driven by an electric motor to supply fuel and oxidant to the combustor of Paul, as taught by Kwak, and to use the APU of Dittmar with the engine of Paul, in order to drive the pump independently of flow through the fuel and oxidant lines with an oxidant cooled electric motor (abstract of Kwak), and to supply electric power to a vehicle that is driven by the turbofan (abstract of Dittmar).

Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive.  The arguments appear to be in the specification filed 2/21/2022.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
With regards to applicant’s arguments that Lifka is not enabled, Examiner disagrees.  Firstly, every patent is presumed valid (35 U.S.C. 282), and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935), examiners should not express any opinion on the operability of a patent. Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  In Lifka, LH2 and LO2 are combusted within gas generator 4, which does not have air intake when valve 7 is closed (as shown in figure 1, such that the only emissions can be oxygen, uncombusted hydrogen, and water), the combustion products then drive turbine group 9, which drives compressor group 10.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., fuel storage, fuel pumps, cooling or lubrication, seals) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regards to applicant’s argument that DeWitt does not teach a gas turbine as claimed, Examiner disagrees.  DeWitt teaches all of the limitations of claim 2, where combustion products of a hydrogen and oxygen combustor (E, and also described as a combustion system in the abstract) expands in a turbine (F).
With regards to applicant’s argument that DeWitt was published after creation of the instant application, Examiner disagrees.  DeWitt was published in 2010, and the instant application was filed in 2020, where 35 USC 102 (a)(1) recites the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, where the exception under 35 USC 102 (b)(1) is not met in this case:
DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
where in this case, the prior art was published 10 years prior to the filing date of the instant application.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not using a valve between the combustor and turbine in claim 2, use in an aerospace application in claim 2, pumping liquid oxygen through internal cooling passages and by use of liquid oxygen film cooling, and fuel cooling in claim 3, a zero emissions design in claim 3, main pumps and booster pumps in claim 3) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, the components (PS and TS) identified by applicant as valves are described as a pressure sensor (PS) and a temperature sensor (TS), and not valves (see paragraph [0038] of DeWitt).
With regards to applicant’s argument that the invention of Paul is not workable, Examiner disagrees.  Applicant has not cited evidence that the invention of Paul is not enabled beyond applicant’s argument detailing the complexity of the engine of Paul. It has been held that the arguments of counsel (or in this case the arguments of the applicant) cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.
In response to applicant's arguments against the references individually (Paul, Kwak, and Dittmar), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee of $200.00.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741